DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the biomarker species MMP-7 and gpllbllla in the reply filed on 02/10/21 is acknowledged.  Currently, claims 40, 51, 56 and 63-67 are pending.  
Art has not been found for the elected species of MMP-7 and gpIIbIIIa (see indication below) and therefore the Examiner has proceeded to the next species of Siglec-6 and Activin A as recited in claim 63.  Thus, claims 51 and 67 are withdrawn as being directed to non-elected species.  Accordingly, claims 40, 56 and 63-66 are under examination.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The currently recited claims do not refer to a preceding claim (see MPEP 608.01(n)) and therefore fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
NOTE:  Claim 51 has not been rejected as being directed to a non-elected species but the rejection would also apply to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2014/0141456) in view of Wang et al (US 2008/0267973) and Woodruff (US 5,545,616).

Kumar et al differs from the instant invention in failing to teach contacting the sample with ligands that bind Siglec6 and Activin A.
Wang et al teaches that it is known and conventional in the art to utilize antibodies (ligand) specific for Siglec6 in immunoassays for the detection and measurement of Siglec6 in a sample.  Wang et al teaches that the antibodies can be used in sandwich assays for detecting SIGLEC6 (e.g. para’s 0025 and 0187-0190).
           Woodruff teaches that it is known and conventional in the art to utilize antibodies (ligand) and immunoassays such as a sandwich immunoassay for the detection of Activin A and teaches that one of the antibodies is immobilized to a solid support such as a microtiter well (e.g. col 7, lines 23-27, col 18, lines 35-65, col 19, lines 57-67).
             It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate antibodies and assays such as taught by Wang et al and Woodruff for the measurement of Siglec6 and Activin A in the method of Kumar et al because Kumar et al is silent with respect to the measurement of the secondary markers and Wang et al and Woodruff show that it is known and conventional to utilize immunoassays and antibodies specific for Siglec6 and Activin A for the measurement of Siglec6 and Activin A in samples.  Thus, one of ordinary skill in the art would have a .

Claims 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al in view of Wang et al and Woodruff as applied to claims 63-64 above, and further in view of Voller Alister, (Diagnostic Horizons, Dynasciences Corporation, Published by Microbiological Associates, Volume 2, Number 1, February 1978, pages 1-7).
See above for the teachings of Kumar et al., Wang et al., and Woodruff.
Kumar et al., Wang et al., and Woodruff differ from the instant invention in failing to teach wells coated with the Siglec-6 antibodies.
Voller et al teaches that it is well known, routine and conventional in the art to immobilize antibodies to the well of a microtiter plate and utilized in a sandwich assay for the measurement of a desired antigen (e.g. page 2, Figure 2).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to immobilize the anti-Siglec6 antibodies to the well of a microtiter plate and utilized in a sandwich assay format in the modified method of Kumar et al because Wang et al specifically teaches that the antibodies can be used in sandwich assays for detecting SIGLEC6 and Voller et al shows that it is known and conventional in the art to immobilize antibodies to the well of a microtiter plate and utilized in a sandwich assay for the measurement of a desired antigen.  Further, as shown by Woodruff (see supra) it is known and conventional to immobilize antibodies to the well of a plate.  Thus, one of ordinary skill in the art would have a reasonable expectation of success immobilizing the .

Allowable Subject Matter
Claims 40 and 63-65 are objected to but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C.  35 U.S.C. 112(d) or 103, set forth in this Office action. The prior art of record does not teach nor fairly suggest assaying the combination of the proteins MMP-7 and gpiibiiia in a pregnant human subject wherein the sample is derived from the subject in the 16th to 22nd week of gestation.
Gold et al (Nature Precedings, June 14, 2010) discloses the measurement of MMP-7 and gpiibiiia by an array (e.g. page 6 and Table 2).  However, Gold et al does not teach nor fairly suggest the subject is a pregnant human wherein the sample sample is derived from the subject in the 16th to 22nd week of gestation.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
           Brou et al (BJOG An International Journal of Obstetris and Gynaecology, 2012, pages 458-473) discloses obtaining a maternal plasma sample and detecting MMP7 (e.g. abstract, Tables 2-3).

            Gandemer et al (British Journal or Haematology, 1999, 104, pages 878-885) teaches the detection of anti-GPiibiiia antibodies in pregnant women but does not teach the detection of gpiibiiia.
            Shebuski et al (US 2005/0250156) discloses that glycoprotein iib/iiia can be quickly assayed (e.g. para 0042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GARY COUNTS/Primary Examiner, Art Unit 1641